Case 3:21-cv-00230-BAJ-RLB                                                Document 1-1                                04/21/21 Page 1 of 5

        EAST BATON ROUGE PARISH                    C-702679
          Filed Dec 15, 2020 12:66 PM
                                                          27
              Deputy Clerk of Court
    .E-Flle Received Dec 15, 2020 11:16 AM




             19TH JUDICIAL DISTRICT COURT FOR THE PARISH OF EAST BATON ROUGE


                                                                 STATE OF LOUISIANA


           NO.                                                                                                                                     DIVISION ""


                                                                 TYRONE TORRENCE

                                                                               VERSUS

                        WAL-MART LOUISIANA, LLC, WAL-MART STORES, INC., AND
                                         WAL-MART BUSINESS REAL ESTATE TRUST



           FILED:
                                                                                                         DEPUTY CLERK



                                                             PETITION FOR DAMAGES



                   NOW INTO COURT, through undersigned counsel, comes Petitioner, Tyrone Torrence,


          person of the full age of majority and a resident of the State of Louisiana, who, with respect,


          shows the Court as follows:


                                                                                     I.

                   That Wal-Mart Real Estate Business Trust, made a party defendant herein, is a real estate


          investment trust organized under the laws of the State of Delaware that conducted systematic and


          continuous business in Louisiana at all relevant times herein.                                         That Wal-Mart Louisiana, LLC,


          made a party defendant herein, is a limited liability company organized under the laws of


          Delaware,     with      its principle place of business                           in Louisiana, with members domiciled in


          Arkansas, and that conducted systematic and continuous business in Louisiana at all relevant


          times herein.       That Wal-mart Stores, Inc., made a party defendant herein, is a corporation


          organized under the laws of Delaware, with its principle place of business in Arkansas, that


          conducted systematic and continuous business in Louisiana at all relevant times herein.                                                           That


          said defendants are liable, jointly and in solido, to Plaintiff for the following:


                                                                                    II.

                   That Wal-Mart Louisiana,                       LLC, Wal-Mart Stores,                       Inc.,     and Wal-Mart Real                 Estate


          Business Trust (collectively "Walmart") own, possess, and exert custody and control over


          immovable property              in Baton Rouge, Louisiana                           (hereinafter the "Premises"), where said


         Defendants operate a business open to the general public called "Walmart Neighborhood



                                                                                                                                                                        EXHIBIT
                                                                                                                                                               13
                                                                                                                                                              s

 Certified True and
   Correct Copy                                                        East Baton Rouge Parish
                                                                         Deputy Clerk of Court
                                                                                                                                                     12/15/2020 1Z5Wm
CertID; 2020121500608


                         Alteration and subsequent re-rtllng ot this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
     Case 3:21-cv-00230-BAJ-RLB                                                  Document 1-1                               04/21/21 Page 2 of 5
f.    i




                Market." While the interplay between these related entities is not fully known, it is believed that


                Wal-Mart Real Estate Business Trust owns the immovable property and contracts with Wal-Mart


                Stores, Inc., and Wal-Mart Louisiana, LLC, to jointly operate the business.


                                                                                             III.


                         Walmart, by virtue of its control over the Premises and the business operations conducted


                thereon, owes general duties ordinary care to customers entering the Premises to protect and


                warn of hazards that he knows, or should know, about.


                                                                                             IV.


                         Walmart further undertook a number of additional specific duties to Plaintiff by virtue of

                company policies and industry standards. These duties include, but are not limited to taking the


                following actions to minimize slip, trip, and fall hazards in the walking aisles of their stores:


                              •       Place floor mats properly, where needed, and replace, when needed;


                              •      Use due care when cleaning spills to ensure that all liquid is removed;


                              •      Use due care when placing, and removing, wet floor warning to confirm that                                                      .


                                     customers are adequately warned of any hazard and that the hazard is fully

                                     remedied before removing the warning;


                              •      Conduct periodic inspections of store to locate and remove liquid accumulation

                                     upon the floors and walking surfaced;


                              •      Warning shoppers of wet floors;


                              •      Provide constant, "Zone defense," in the area to prevent the development of


                                     slipping and tripping hazards;


                              •      Warn shoppers of hazardous areas; and to


                              •      Inspect and detect hazardous conditions to prevent falls.


               In fact, Wal-Mart instructs its employees that each is responsible for floor safety or all areas,

                including, but not limited to, reasonable, mandatory, non-discretionary inspection procedures

               which instruct all employees to be on the lookout for hazardous conditions, including the area

               where the incident occurred.




                                                                                                    2




                                                                                    fllyMk    (LouMj.

       Certified True and                                                                                                                                     Generated Date:
          Correct Copy                                                          East Baton Rouge Parish
                                                                                                                                                            12/15/2020 12:59 PM
                                                                                  Deputy Cterk of Court
      CertID: 2020121500608


                                  Alteration and subsequent re-fillng of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
   Case 3:21-cv-00230-BAJ-RLB                                                  Document 1-1                               04/21/21 Page 3 of 5




                                                                                           V.


                           Walmart further owed specific, statutory duties of care to identify, eliminate, and warn


                  against unreasonably dangerous conditions at the premises by virtue of their control over the


                  Premises and business conducted thereon pursuant to LSA-CC Arts. 2317 and 2317.1, as well as


                  La. R.S. 9:2800.6, and other applicable law.


                                                                                           VI.


                           That on the morning of January 22, 2020, Tyrone Torrence was at the Premises to do

                  some shopping.

                                                                                         VII.


                          That when he went through the checkout line at the Premises at approximately 11:41

                  A.M.,    Plaintiff,     Tyrone         Torrence,          encountered               a   puddle        of     liquid       that     constituted     an


                  unreasonably dangerous hazard.                     The puddle was in the checkout aisle intended for customer


                  travel. The risk of harm, namely a fall resulting in injury, was foreseeable from this condition.

                                                                                        VIII.


                          The puddle of liquid was near locations where Walmart stationed employees and

                  remained in that condition for an unreasonable length of time.                                         Moreover, Walmart employees


                  had actual knowledge of the puddle. At approximately 1 1:35 A.M., employees placed a warning

                  advising customers of a wet floor in the area and began wiping down the area with towels.


                  Unfortunately, the employees failed to use due care when doing so and improperly dried the

                  area, leaving the aforementioned puddle of liquid remaining in the area.                                                  Despite the ongoing


                  presence of that puddle of liquid, Walmart employees removed the wet floor warnings at

                  approximately 11:38 A.M., leaving customers unaware that a puddle of liquid remained in the

                  area after the ineffective and negligent cleaning of Walmart employees. When Tyrone Torrence


                 walked through the checkout aisle and encountered the puddle of liquid at approximately 1 1 :41


                 A.M., there was no warning of the same.


                                                                                         IX.


                          Tyrone Torrence slipped on the puddle of liquid in the checkout aisle.




                                                                                                  3



                                                                                  flbyiM    QeuMx.

,gp|\    Certified True and                                                                                                                                 Generated Date:
           Correct Copy                                                       East Baton Rouge Parish
                                                                                                                                                          12/15/2020 12:59 PM
                                                                                Deputy ClerX of Court
        CertID: 2020121500608


                                Alteration and subsequent re-flllng of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
     Case 3:21-cv-00230-BAJ-RLB                                                   Document 1-1                               04/21/21 Page 4 of 5




                                                                                               X.


                             That the aforesaid accident occurred through no fault of Plaintiff, Tyrone Torrence, but


                    rather solely through the fault of the Defendants in breaching the aforementioned duties to keep


                    the premises of their establishment clean, safe and free from defects and hazards, and failing to

                    use due care under the circumstances. As such, Defendants are liable to Plaintiff for the damages


                    occasioned by his fall.


                                                                                               XI.

                             That as a result of the aforesaid fall, Tyronne Torrence has sustained serious injuries to

                    his body and mind including, without limitation, injuries to his head, neck, and back, together

                    with past and future mental anguish and physical suffering; loss of enjoyment of life; past and

                    future expenses for medical care and impairment and disability all of which entitles Plaintiff,

                    Tyrone Torrence, to recover from Defendants the damages as are reasonable in the premises.

                                                                                           XII.


                             Petitioner      shows         that     this      case      involves          damages           which        exceed         the    minimum

                    requirements for trial by jury.




                             WHEREFORE,                Petitioner,          Tyrone         Torrence,          prays       that     Defendants               WAL-MART


                    LOUISIANA, LLC, WAL-MART STORES, INC., AND WAL-MART BUSINESS REAL

                    ESTATE TRUST, be served with a certified copy of this petition, and after being duly cited to

                    appear and answer hereto, and after the expiration of all legal delays and due proceedings are

                    had, that there be judgment rendered herein in favor of Petitioner, Tyrone Torrence, and against

                    Defendants,      WAL-MART LOUISIANA, LLC, WAL-MART STORES, INC., AND WAL-

                    MART BUSINESS REAL ESTATE TRUST, jointly and/or in soiido, for damages as are

                    reasonable in the premises; said judgment to bear legal interest from the date of judicial demand

                    until paid and for all costs of these proceedings.




                                                                                                     4




                                                                                    flty/uMi    HoufAx-

           Certified True and
                                                                                                                                                                Generated Date:
£vly!')      Correct Copy                                                       East Baton Rouge Parish
                                                                                  Deputy Clerk of Courl
                                                                                                                                                              12/15/2020 12:59 PM
          CertID: 2020121500608


                                  Alteration and subsequent re-flllng of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
     Case 3:21-cv-00230-BAJ-RLB                                               Document 1-1                               04/21/21 Page 5 of 5




                                                                                 RESPECTFULLY SUBMITTED:


                                                                                 MORRIS BART, LLC
                                                                                 ATTORNEY FOR PLAINTIFF
                                                                                 601 POYDRAS STREET, 24TH FLOOR


                                                                                 NEW ORLEANS, LA 70130
                                                                                 TELEPHONE: (504) 525-8000
                                                                                 FACSIMILE: (800) 878-8937
                                                                                 E-MAIL: mhemmer@morrisbart.com




                                                                         BY:
                                                                                 MA
                                                                                      y.                                         NO. LAMm




                 PLEASE SERVE:



                WAL-MART LOUISIANA, LLC
                Through their registered agent for service of process
                C T Corporation System
                3867 Plaza Tower Dr.
                Baton Rouge, LA 708 1 6


                WAL-MART STORES, INC.
                Through their registered agent for service of process
                C T Corporation System
                3867 Plaza Tower Dr.
                Baton Rouge, LA 70816


                WAL-MART REAL ESTATE BUSINESS TRUST
                Through their registered agent for service of process
                C T Corporation System
                3867 Plaza Tower Dr.
                Baton Rouge, LA 70816




                                                                                                5




                                                                                fllyuM*.   fhauMx.


/2pl£\ Certified True and                                                                                                                                 Generated Date:

WS$i) CertID:
          Correct  Copy
              2020121500608
                                                                            East Baton Rouge Parish
                                                                             Deputy Clerk of Court
                                                                                                                                                        12/15/2020 12:59 PM




                              Alteration and subsequent re-flllng of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
